Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Dr. Tammy VanHeyningen on 9/14/2021.
The application has been amended as follows: 
1. (Currently amended) A method for generating a barcoded bowtie DNA-nucleic acid origami nanostructure, the method comprising: 
(a)  providing (i) double-stranded DNA barcode nucleic acids, wherein the barcode nucleic acid comprises a first sequence of nucleotides that can be used to distinguish and identify nucleic acids from the same cell and the first sequence of nucleotides is flanked by a priming sites complementary to one side of a single-stranded 5'-5' bowtie linker nucleic acid, the priming sites are flanked by gene specific mRNA capture sequences complementary to conserved sequences of a gene of interest; and (ii) providing a single-stranded 5'-5' bowtie linker nucleic acid comprising a central 5'-5' phosphodiester linker flanked on one side by a sequence complementary to a nucleic acid origami nanostructure and flanked on both sides of the 5'-5' phosphodiester linker by priming sites complementary to a corresponding priming site on one strand of the double-stranded DNA barcode nucleic acid; 
(b) combining the double-stranded barcode nucleic acids and the 5'-5' bowtie linker nucleic acid in an oil-emulsion droplet comprising reagents for elongating a target nucleic acid; 
(c) thermal cycling the oil-emulsion droplet of step (b)  by (i) heating the double-stranded barcode nucleic acids and the 5'-5' bowtie linker nucleic acid sufficient todenature the double-stranded barcode nucleic acid (ii) annealing priming sites on the single strands of the double-stranded barcode nucleic acids to complementary priming sites on the 5'-5' bowtie linker nucleic acid and (iii) elongating to produce an elongation product
(d) extracting elongation products from the droplet; 
(e) purifying ssDNA barcoded 5'-5' bowtie polynucleotides from the extracted elongation products; and 
(f) incorporating the purified ssDNA barcoded 5'-5' bowtie polynucleotides into a nucleic acid origami nanostructure to produce a barcoded bowtie DNA-nucleic acid origami nanostructure comprising mRNA capture sequences complementary to conserved regions of the target nucleic acid.
Claims 4-12 are canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777.  The examiner can normally be reached on M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELINE X QIAN/Primary Examiner, Art Unit 1636